
	
		II
		110th CONGRESS
		1st Session
		S. 459
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 31, 2007
			Ms. Snowe (for herself,
			 Ms. Landrieu, Mr. Cochran, Mrs.
			 Murray, Mr. Lautenberg,
			 Mr. Durbin, Mrs. Clinton, Mr.
			 Sanders, Mrs. Feinstein,
			 Mrs. Boxer, Ms.
			 Cantwell, Ms. Mikulski,
			 Mr. Harkin, Mr.
			 Schumer, and Mr. Menendez)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To require that health plans provide
		  coverage for a minimum hospital stay for mastectomies, lumpectomies, and lymph
		  node dissection for the treatment of breast cancer and coverage for secondary
		  consultations.
	
	
		1.Short titleThis Act may be cited as the
			 Breast Cancer Patient Protection Act
			 of 2007.
		2.FindingsCongress finds that—
			(1)the offering and operation of health plans
			 affect commerce among the States;
			(2)health care providers located in a State
			 serve patients who reside in the State and patients who reside in other
			 States;
			(3)in order to provide for uniform treatment
			 of health care providers and patients among the States, it is necessary to
			 cover health plans operating in 1 State as well as health plans operating among
			 the several States;
			(4)currently, 20 States mandate minimum
			 hospital stay coverage after a patient undergoes a mastectomy;
			(5)according to the American Center Society,
			 there were 40,954 deaths due to breast cancer in 2004;
			(6)according to the American Cancer Society,
			 there are currently over 2.0 million women living in the United States who have
			 been treated for breast cancer; and
			(7)according to the American Cancer Society, a
			 woman in the United States has a 1 in 8 chance of developing invasive breast
			 cancer in her lifetime.
			3.Amendments to the
			 Employee Retirement Income Security Act of
			 1974
			(a)In generalSubpart B of part 7 of subtitle B of title
			 I of the Employee Retirement Income Security
			 Act of 1974 (29 U.S.C. 1185 et seq.) is amended by adding at the end
			 the following:
				
					714.Required coverage for minimum hospital stay
				for mastectomies, lumpectomies, and lymph node dissections for the treatment of
				breast cancer and coverage for secondary consultations
						(a)Inpatient care
							(1)In generalA group health plan, and a health insurance
				issuer providing health insurance coverage in connection with a group health
				plan, that provides medical and surgical benefits shall ensure that inpatient
				(and in the case of a lumpectomy, outpatient) coverage and radiation therapy is
				provided for breast cancer treatment. Such plan or coverage may not—
								(A)except as provided for in paragraph
				(2)—
									(i)restrict benefits for any hospital length
				of stay in connection with a mastectomy or breast conserving surgery (such as a
				lumpectomy) for the treatment of breast cancer to less than 48 hours; or
									(ii)restrict benefits for any hospital length
				of stay in connection with a lymph node dissection for the treatment of breast
				cancer to less than 24 hours; or
									(B)require that a provider obtain
				authorization from the plan or the issuer for prescribing any length of stay
				required under subparagraph (A) (without regard to paragraph (2)).
								(2)ExceptionNothing in this section shall be construed
				as requiring the provision of inpatient coverage if the attending physician and
				patient determine that either a shorter period of hospital stay, or outpatient
				treatment, is medically appropriate.
							(b)Prohibition on certain
				modificationsIn implementing
				the requirements of this section, a group health plan, and a health insurance
				issuer providing health insurance coverage in connection with a group health
				plan, may not modify the terms and conditions of coverage based on the
				determination by a participant or beneficiary to request less than the minimum
				coverage required under subsection (a).
						(c)NoticeA group health plan, and a health insurance
				issuer providing health insurance coverage in connection with a group health
				plan shall provide notice to each participant and beneficiary under such plan
				regarding the coverage required by this section in accordance with regulations
				promulgated by the Secretary. Such notice shall be in writing and prominently
				positioned in any literature or correspondence made available or distributed by
				the plan or issuer and shall be transmitted—
							(1)in the next mailing made by the plan or
				issuer to the participant or beneficiary; or
							(2)as part of any yearly informational packet
				sent to the participant or beneficiary;
							whichever is earlier.(d)Secondary consultations
							(1)In generalA group health plan, and a health insurance
				issuer providing health insurance coverage in connection with a group health
				plan, that provides coverage with respect to medical and surgical services
				provided in relation to the diagnosis and treatment of cancer shall ensure that
				full coverage is provided for secondary consultations by specialists in the
				appropriate medical fields (including pathology, radiology, and oncology) to
				confirm or refute such diagnosis. Such plan or issuer shall ensure that full
				coverage is provided for such secondary consultation whether such consultation
				is based on a positive or negative initial diagnosis. In any case in which the
				attending physician certifies in writing that services necessary for such a
				secondary consultation are not sufficiently available from specialists
				operating under the plan with respect to whose services coverage is otherwise
				provided under such plan or by such issuer, such plan or issuer shall ensure
				that coverage is provided with respect to the services necessary for the
				secondary consultation with any other specialist selected by the attending
				physician for such purpose at no additional cost to the individual beyond that
				which the individual would have paid if the specialist was participating in the
				network of the plan.
							(2)ExceptionNothing in paragraph (1) shall be construed
				as requiring the provision of secondary consultations where the patient
				determines not to seek such a consultation.
							(e)Prohibition on penalties or
				incentivesA group health
				plan, and a health insurance issuer providing health insurance coverage in
				connection with a group health plan, may not—
							(1)penalize or otherwise reduce or limit the
				reimbursement of a provider or specialist because the provider or specialist
				provided care to a participant or beneficiary in accordance with this
				section;
							(2)provide financial or other incentives to a
				physician or specialist to induce the physician or specialist to keep the
				length of inpatient stays of patients following a mastectomy, lumpectomy, or a
				lymph node dissection for the treatment of breast cancer below certain limits
				or to limit referrals for secondary consultations;
							(3)provide financial or other incentives to a
				physician or specialist to induce the physician or specialist to refrain from
				referring a participant or beneficiary for a secondary consultation that would
				otherwise be covered by the plan or coverage involved under subsection (d);
				or
							(4)deny to a woman eligibility, or continued
				eligibility, to enroll or to renew coverage under the terms of the plan or
				coverage solely for the purpose of avoiding the requirements of this
				section.
							.
			(b)Clerical amendmentThe table of contents in section 1 of the
			 Employee Retirement Income Security Act of
			 1974 is amended by inserting after the item relating to section 713
			 the following:
				
					
						Sec. 714. Required coverage for
				minimum hospital stay for mastectomies, lumpectomies, and lymph node
				dissections for the treatment of breast cancer and coverage for secondary
				consultations.
					
					.
			(c)Effective dates
				(1)In generalThe amendments made by this section shall
			 apply with respect to plan years beginning on or after the date that is 90 days
			 after the date of enactment of this Act.
				(2)Special rule for collective bargaining
			 agreementsIn the case of a
			 group health plan maintained pursuant to 1 or more collective bargaining
			 agreements between employee representatives and 1 or more employers ratified
			 before the date of enactment of this Act, the amendments made by this section
			 shall not apply to plan years beginning before the date on which the last
			 collective bargaining agreements relating to the plan terminates (determined
			 without regard to any extension thereof agreed to after the date of enactment
			 of this Act). For purposes of this paragraph, any plan amendment made pursuant
			 to a collective bargaining agreement relating to the plan which amends the plan
			 solely to conform to any requirement added by this section shall not be treated
			 as a termination of such collective bargaining agreement.
				4.Amendments to the
			 Public Health Service Act relating to
			 the group market
			(a)In generalSubpart 2 of part A of title XXVII of the
			 Public Health Service Act (42 U.S.C.
			 300gg–4 et seq.) is amended by adding at the end the following:
				
					2707.Required coverage for minimum hospital stay
				for mastectomies, lumpectomies, and lymph node dissections for the treatment of
				breast cancer and coverage for secondary consultations
						(a)Inpatient care
							(1)In generalA group health plan, and a health insurance
				issuer providing health insurance coverage in connection with a group health
				plan, that provides medical and surgical benefits shall ensure that inpatient
				(and in the case of a lumpectomy, outpatient) coverage and radiation therapy is
				provided for breast cancer treatment. Such plan or coverage may not—
								(A)except as provided for in paragraph
				(2)—
									(i)restrict benefits for any hospital length
				of stay in connection with a mastectomy or breast conserving surgery (such as a
				lumpectomy) for the treatment of breast cancer to less than 48 hours; or
									(ii)restrict benefits for any hospital length
				of stay in connection with a lymph node dissection for the treatment of breast
				cancer to less than 24 hours; or
									(B)require that a provider obtain
				authorization from the plan or the issuer for prescribing any length of stay
				required under subparagraph (A) (without regard to paragraph (2)).
								(2)ExceptionNothing in this section shall be construed
				as requiring the provision of inpatient coverage if the attending physician and
				patient determine that either a shorter period of hospital stay, or outpatient
				treatment, is medically appropriate.
							(b)Prohibition on certain
				modificationsIn implementing
				the requirements of this section, a group health plan, and a health insurance
				issuer providing health insurance coverage in connection with a group health
				plan, may not modify the terms and conditions of coverage based on the
				determination by a participant or beneficiary to request less than the minimum
				coverage required under subsection (a).
						(c)NoticeA group health plan, and a health insurance
				issuer providing health insurance coverage in connection with a group health
				plan shall provide notice to each participant and beneficiary under such plan
				regarding the coverage required by this section in accordance with regulations
				promulgated by the Secretary. Such notice shall be in writing and prominently
				positioned in any literature or correspondence made available or distributed by
				the plan or issuer and shall be transmitted—
							(1)in the next mailing made by the plan or
				issuer to the participant or beneficiary; or
							(2)as part of any yearly informational packet
				sent to the participant or beneficiary;
							whichever is earlier.(d)Secondary consultations
							(1)In generalA group health plan, and a health insurance
				issuer providing health insurance coverage in connection with a group health
				plan that provides coverage with respect to medical and surgical services
				provided in relation to the diagnosis and treatment of cancer shall ensure that
				full coverage is provided for secondary consultations by specialists in the
				appropriate medical fields (including pathology, radiology, and oncology) to
				confirm or refute such diagnosis. Such plan or issuer shall ensure that full
				coverage is provided for such secondary consultation whether such consultation
				is based on a positive or negative initial diagnosis. In any case in which the
				attending physician certifies in writing that services necessary for such a
				secondary consultation are not sufficiently available from specialists
				operating under the plan with respect to whose services coverage is otherwise
				provided under such plan or by such issuer, such plan or issuer shall ensure
				that coverage is provided with respect to the services necessary for the
				secondary consultation with any other specialist selected by the attending
				physician for such purpose at no additional cost to the individual beyond that
				which the individual would have paid if the specialist was participating in the
				network of the plan.
							(2)ExceptionNothing in paragraph (1) shall be construed
				as requiring the provision of secondary consultations where the patient
				determines not to seek such a consultation.
							(e)Prohibition on penalties or
				incentivesA group health
				plan, and a health insurance issuer providing health insurance coverage in
				connection with a group health plan, may not—
							(1)penalize or otherwise reduce or limit the
				reimbursement of a provider or specialist because the provider or specialist
				provided care to a participant or beneficiary in accordance with this
				section;
							(2)provide financial or other incentives to a
				physician or specialist to induce the physician or specialist to keep the
				length of inpatient stays of patients following a mastectomy, lumpectomy, or a
				lymph node dissection for the treatment of breast cancer below certain limits
				or to limit referrals for secondary consultations;
							(3)provide financial or other incentives to a
				physician or specialist to induce the physician or specialist to refrain from
				referring a participant or beneficiary for a secondary consultation that would
				otherwise be covered by the plan or coverage involved under subsection (d);
				or
							(4)deny to a woman eligibility, or continued
				eligibility, to enroll or to renew coverage under the terms of the plan or
				coverage solely for the purpose of avoiding the requirements of this
				section.
							.
			(b)Effective dates
				(1)In generalThe amendments made by this section shall
			 apply to group health plans for plan years beginning on or after 90 days after
			 the date of enactment of this Act.
				(2)Special rule for collective bargaining
			 agreementsIn the case of a
			 group health plan maintained pursuant to 1 or more collective bargaining
			 agreements between employee representatives and 1 or more employers ratified
			 before the date of enactment of this Act, the amendments made by this section
			 shall not apply to plan years beginning before the date on which the last
			 collective bargaining agreements relating to the plan terminates (determined
			 without regard to any extension thereof agreed to after the date of enactment
			 of this Act). For purposes of this paragraph, any plan amendment made pursuant
			 to a collective bargaining agreement relating to the plan which amends the plan
			 solely to conform to any requirement added by this section shall not be treated
			 as a termination of such collective bargaining agreement.
				5.Amendment to the
			 Public Health Service Act relating to
			 the individual market
			(a)In generalThe first subpart 3 of part B of title
			 XXVII of the Public Health Service
			 Act (42 U.S.C. 300gg–11 et seq.) is amended—
				(1)by adding after section 2752 the
			 following:
					
						2753.Required coverage for minimum hospital stay
				for mastectomies, lumpectomies, and lymph node dissections for the treatment of
				breast cancer and secondary consultationsThe provisions of section 2707 shall apply
				to health insurance coverage offered by a health insurance issuer in the
				individual market in the same manner as they apply to health insurance coverage
				offered by a health insurance issuer in connection with a group health plan in
				the small or large group market.
						;
				and
				(2)by redesignating such subpart 3 as subpart
			 2.
				(b)Effective
			 dateThe amendment made by
			 this section shall apply with respect to health insurance coverage offered,
			 sold, issued, renewed, in effect, or operated in the individual market on or
			 after the date of enactment of this Act.
			6.Amendments to the Internal Revenue Code of
			 1986
			(a)In generalSubchapter B of chapter 100 of the Internal
			 Revenue Code of 1986 is amended—
				(1)in the table of sections, by inserting
			 after the item relating to section 9812 the following:
					
						
							Sec. 9813. Required coverage
				for minimum hospital stay for mastectomies, lumpectomies, and lymph node
				dissections for the treatment of breast cancer and coverage for secondary
				consultations.
						
						;
				  and
				(2)by inserting after section 9812 the
			 following:
					
						9813.Required coverage for minimum hospital stay
				for mastectomies, lumpectomies, and lymph node dissections for the treatment of
				breast cancer and coverage for secondary consultations
							(a)Inpatient care
								(1)In generalA group health plan that provides medical
				and surgical benefits shall ensure that inpatient (and in the case of a
				lumpectomy, outpatient) coverage and radiation therapy is provided for breast
				cancer treatment. Such plan may not—
									(A)except as provided for in paragraph
				(2)—
										(i)restrict benefits for any hospital length
				of stay in connection with a mastectomy or breast conserving surgery (such as a
				lumpectomy) for the treatment of breast cancer to less than 48 hours; or
										(ii)restrict benefits for any hospital length
				of stay in connection with a lymph node dissection for the treatment of breast
				cancer to less than 24 hours; or
										(B)require that a provider obtain
				authorization from the plan for prescribing any length of stay required under
				subparagraph (A) (without regard to paragraph (2)).
									(2)ExceptionNothing in this section shall be construed
				as requiring the provision of inpatient coverage if the attending physician and
				patient determine that either a shorter period of hospital stay, or outpatient
				treatment, is medically appropriate.
								(b)Prohibition on certain
				modificationsIn implementing
				the requirements of this section, a group health plan may not modify the terms
				and conditions of coverage based on the determination by a participant or
				beneficiary to request less than the minimum coverage required under subsection
				(a).
							(c)NoticeA group health plan shall provide notice to
				each participant and beneficiary under such plan regarding the coverage
				required by this section in accordance with regulations promulgated by the
				Secretary. Such notice shall be in writing and prominently positioned in any
				literature or correspondence made available or distributed by the plan and
				shall be transmitted—
								(1)in the next mailing made by the plan to the
				participant or beneficiary; or
								(2)as part of any yearly informational packet
				sent to the participant or beneficiary;
								whichever is earlier.(d)Secondary consultations
								(1)In generalA group health plan that provides coverage
				with respect to medical and surgical services provided in relation to the
				diagnosis and treatment of cancer shall ensure that full coverage is provided
				for secondary consultations by specialists in the appropriate medical fields
				(including pathology, radiology, and oncology) to confirm or refute such
				diagnosis. Such plan or issuer shall ensure that full coverage is provided for
				such secondary consultation whether such consultation is based on a positive or
				negative initial diagnosis. In any case in which the attending physician
				certifies in writing that services necessary for such a secondary consultation
				are not sufficiently available from specialists operating under the plan with
				respect to whose services coverage is otherwise provided under such plan or by
				such issuer, such plan or issuer shall ensure that coverage is provided with
				respect to the services necessary for the secondary consultation with any other
				specialist selected by the attending physician for such purpose at no
				additional cost to the individual beyond that which the individual would have
				paid if the specialist was participating in the network of the plan.
								(2)ExceptionNothing in paragraph (1) shall be construed
				as requiring the provision of secondary consultations where the patient
				determines not to seek such a consultation.
								(e)Prohibition on penaltiesA group health plan may not—
								(1)penalize or otherwise reduce or limit the
				reimbursement of a provider or specialist because the provider or specialist
				provided care to a participant or beneficiary in accordance with this
				section;
								(2)provide financial or other incentives to a
				physician or specialist to induce the physician or specialist to keep the
				length of inpatient stays of patients following a mastectomy, lumpectomy, or a
				lymph node dissection for the treatment of breast cancer below certain limits
				or to limit referrals for secondary consultations;
								(3)provide financial or other incentives to a
				physician or specialist to induce the physician or specialist to refrain from
				referring a participant or beneficiary for a secondary consultation that would
				otherwise be covered by the plan involved under subsection (d); or
								(4)deny to a woman eligibility, or continued
				eligibility, to enroll or to renew coverage under the terms of the plan solely
				for the purpose of avoiding the requirements of this
				section.
								.
				(b)Clerical amendmentThe table of contents for chapter 100 of
			 such Code is amended by inserting after the item relating to section 9812 the
			 following:
				
					
						Sec. 9813. Required coverage
				for minimum hospital stay for mastectomies, lumpectomies, and lymph node
				dissections for the treatment of breast cancer and coverage for secondary
				consultations.
					
					.
			(c)Effective dates
				(1)In generalThe amendments made by this section shall
			 apply with respect to plan years beginning on or after the date of enactment of
			 this Act.
				(2)Special rule for collective bargaining
			 agreementsIn the case of a
			 group health plan maintained pursuant to 1 or more collective bargaining
			 agreements between employee representatives and 1 or more employers ratified
			 before the date of enactment of this Act, the amendments made by this section
			 shall not apply to plan years beginning before the date on which the last
			 collective bargaining agreements relating to the plan terminates (determined
			 without regard to any extension thereof agreed to after the date of enactment
			 of this Act). For purposes of this paragraph, any plan amendment made pursuant
			 to a collective bargaining agreement relating to the plan which amends the plan
			 solely to conform to any requirement added by this section shall not be treated
			 as a termination of such collective bargaining agreement.
				
